976 F.2d 726
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael MCNATT, Plaintiff-Appellant,v.John COLEY;  Thurmond Lee, Defendants-Appellees.
No. 92-6603.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  September 18, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-91-579-CRT-BO)
Michael McNatt, Appellant Pro Se.
Neil Clark Dalton, North Carolina Department of Correction, Raleigh, North Carolina, for Appellees.
E.D.N.C.
Affirmed.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Michael McNatt appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record viewed in a light most favorable to McNatt does not indicate that the appellees were deliberately indifferent to any of McNatt's medical needs.   See Estelle v. Gamble, 429 U.S. 97 (1976).  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED